DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/20/2022 regarding claim 11 have been fully considered but they are not persuasive. Applicant argues that Yang does not disclose that the first mapping electrode is disposed on a ping fixed to a housing of the leadless pacemaker device. However, figures 9 and 10 of Yang clearly show first mapping electrode 242 disposed on the distal end of a slender, elongated element (best characterized by element 270) fixed to the housing 230 of the leadless pacemaker device that the Examiner considers a “pin” as claimed. The rejection of claim 11 is still considered proper.
Regarding claim 14, based on applicant’s amendments, this claim is rejected under 35 USC 112(a), as seen below.
Regarding claim 15, applicant’s amendments and associated arguments have been fully considered and are persuasive. Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shuros et al. as seen below.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Based on the amendments to claim 1, the first mapping electrode is disposed on a pin fixed to a housing of the leadless pacemaker device. This is shown in applicant’s figure 2, such that first mapping electrode 11 is disposed on the pin as shown. Claim 14 requires that the system FURTHER includes a mapping wire (such that the mapping wire is therefore not equivalent to the “pin”) such that first mapping electrode is disposed on said mapping wire. This is shown in applicant’s figure 7. However, the claims as written require the SAME mapping electrode to be disposed on both a pin AND a mapping wire. This embodiment is not disclosed by the applicant’s original specification. Instead, as seen in figure 7, a first mapping electrode 11 is disposed on a pin and a separate mapping electrode 260 is disposed on mapping wire 26. There is no support in the original specification for claim 14 as currently claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2019/0083801, hereinafter Yang).
Regarding claims 11 and 12, Yang discloses a delivery system and method for a leadless pacemaker 200. A catheter device 400 includes a lumen 408 located at a distal end of the catheter (see figures 13A-13C). The leadless pacemaker 200 is configured to provide HIS bundle pacing and is located within the lumen of the catheter (figure 13A-13C and par. 0074). A first mapping electrode 242 located at the tip of a pin 270 that is fixed on housing 230of the leadless pacemaker and a second mapping electrode 224 located on the housing of the leadless pacemaker at a distance from said tip are utilized to sense a mapping vector representative of cardiac activity (par. 0098 and figure 13A-13C). Telemetry circuity 588 is a communication interface “for” transmitting a communication signal containing information relating to the mapping signal vector, if so desired by a user (par. 0109). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Shuros et al. (US 2019/0134412, hereinafter Shuros).
Regarding claims 11, 12 and 15, Yang, as described above, discloses the applicant’s basic invention, including a first mapping electrode disposed on a slender, elongated element to the housing of the leadless pacemaker. Yang is silent as to explicitly calling the slender, elongated element a “pin” and inserting the pin and the electrode into cardiac tissue. Attention is directed to Shuros, which discloses a leadless pacemaker configured for His bundle stimulation, and thus is analogous art with Yang (see title). Shuros further discloses that the leadless pacemaker 106 can include cathode electrode 17 located at the distal end of the leadless pacemaker disposed on a pin so that the electrode can be inserted/placed at a desired depth in the AV septum and closer to the bundle of His (par. 0050). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Yang to insert the pin and the electrode into cardiac tissue as taught by so that the electrode can be inserted/placed at a desired depth in the AV septum and closer to the bundle of HIS and reduce the energy required to pace the bundle of His (par. 0050). 
Regarding claim 13, Yang, as described above, discloses the applicant’s basic invention, including sensing a mapping vector representative of cardiac activity. Yang is silent as to using mapping electrodes on the catheter device. Attention is directed to Shuros, which discloses a leadless pacemaker configured for His bundle stimulation, and thus is analogous art with Yang (see title). Shuros further discloses that the leadless pacemaker 106 is delivered by a catheter device 100 that includes mapping electrodes on the catheter device (par. 0063 and figure 8). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Yang to include mapping electrodes on the catheter device as taught by Shuros in order to provide better coverage for mapping and testing purposes (par. 0063). The additional electrodes also act as redundant electrodes in case the electrodes on the leadless pacemaker have poor contact with tissue and/or have a low S/N ratio.
Regarding claim 15, Yang, as described above, discloses the applicant’s basic invention, including a first mapping electrode disposed on a pin fixed to the housing of the leadless pacemaker. Yang is silent as to inserting the pin and the electrode into cardiac tissue. Attention is directed to Shuros, which discloses a leadless pacemaker configured for His bundle stimulation, and thus is analogous art with Yang (see title). Shuros further discloses that the leadless pacemaker 106 can include cathode electrode 17 located at the distal end of the leadless pacemaker be disposed on a pin so that the electrode can be inserted/placed at a desired depth in the AV septum and closer to the bundle of His (par. 0050). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Yang to insert the pin and the electrode into cardiac tissue as taught by so that the electrode can be inserted/placed at a desired depth in the AV septum and closer to the bundle of HIS and reduce the energy required to pace the bundle of His (par. 0050). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792